Conway, J.
Defendant was charged with violating subdivision (o) of section 10 of article 2 of the Traffic Regulations of the City of New York in that “ on May 6th, 1952 between 12:35 P.M. and M., the defendant * * * did park a vehicle * * * On the roadway side of a vehicle stopped or parked at the edge or curb of a street. (Double parking) ”.
The facts are not in dispute. The police officer who issued the summons to defendant was the only one to testify. He stated that on May 6, 1952, at about 12:35 p.m. defendant “ drove up and double parked [his Mack truck] in front of 132-06 Crossbay Boulevard.” On the defendant’s offer of proof the court found that the space available for defendant’s truck alongside the curb, during the time defendant was engaged in unloading, was not sufficiently long for him to occupy, even though a space had been created by a vehicle which had been parked at the curb and had moved away while defendant was delivering his merchandise. It was conceded that the defendant had not received permission from the police officer to place his truck at an angle to the curb in the limited space available. The police officer testified, however, that defendant was, at the time he was given the summons, ‘ ‘ unloading his truck ’ ’ in the course of making a delivery and, further, that “ traffic continued to move along the boulevard ” while defendant’s truck was in the position described by him. There was no charge here of traffic obstruction (N. Y. City Traffic Regulations, art. 9, § 121) and consequently we are not concerned with and do not consider that problem. The sole issue presented is whether, on the undisputed facts herein, defendant was properly convicted of violating subdivision (o) of section 10 of article 2 of the regulations which provides:
*269“Article 2 — Parking
“ Section 10. No person shall park a vehicle: * * * (o) On the roadway side of any vehicle stopped or parked at the edge or curb of a street. (Double parking.) ”
In order to determine whether that article has been transgressed it is necessary to ascertain what meaning has been ascribed to the word “ park ” as it appears therein. No definition is to be found in article 2 itself. However, paragraph (a) of subdivision 17 of section 1 of article 1 — which is entitled “ Definitions ”— declares:
“ The following terms when used in these regulations unless otherwise expressly stated, or unless the context or subject matter otherwise requires, shall be deemed to mean and include: * * *
“17. ‘ Park, parking, or parked ’ shall mean the stopping or standing of a vehicle, whether occupied or not, except as follows: (a) When actually and expeditiously engaged in loading or unloading merchandise ”.
It is not questioned that defendant was actually and expeditiously engaged in unloading merchandise. Therefore, he was without the operation of the regulation prohibiting double parking unless it can be said that there has been demonstrated an intent to confer upon the word “ park ” as used in subdivision (o) of section 10 of article 2 a different meaning than that given to it in paragraph (a) of subdivision 17 of section 1 of article 1 quoted above.
It has not been expressly declared that either the term “ park ” or “ parking ” as used in subdivision (o) of section 10 of article 2 is to include a vehicle which is stopped or standing even though actually and expeditiously engaged in loading or unloading merchandise. Does the context or subject matter of subdivision (o) of section 10 of article 2 require us to conclude that it was so intended? That is, does the word “ double ” change entirely the meaning of the word “ parking ” which it modifies? We find nothing in subdivision (o) of section 10 of article 2 to justify such a conclusion. Article 2 is entitled simply “ Parking ”. There is no reference to “ Double Parking ” in the heading. Section 10 thereof enumerates situations under which a person shall not “ park a vehicle.” *270Subdivision (o), with which we are concerned, provides that “No person shall park a vehicle * * * On the roadway side of any vehicle stopped or parked at the edge or curb of a street.” Following those words there appear in parentheses the words “ Double parking.” That is the only place in the article where that phrase is found. Certainly unless there is “ parking ” there cannot be “ double parking ”. It may well be that the single word “ park ” implies the setting at rest of a vehicle either parallel to or diagonally against the curb whereas “double park ” is generally understood to refer to a vehicle set at rest alongside another standing vehicle. But, that does not change the fact that the word “ parking ” is contained within the phrase “ double parking”. The regulation has been drawn to define in the clearest of terms the words “ park ”, “ parked ” and “ parking ” and excludes the vehicles of persons actually and expeditiously engaged in loading or unloading merchandise. It seems a matter of logic to say that if one’s vehicle is not “ parked ”, as that term has been defined in the regulation, one’s vehicle is not “ double parked ”. There is no question but that by the terms of article 1 of the Traffic Regulations defendant’s vehicle was not “ parked ” and thus it was not “ double parked ”.
The District Attorney’s fear that a holding that this defendant was not double parked will enable persons legally to triple park or even park in the center of the street and thereby effectively tie up all traffic is without substance since there is a Traffic Regulation prohibiting traffic obstruction (art. 9, § 121).
The judgments should be reversed, the information dismissed and the fine remitted.